DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 01/27/2021. Claims 1, 5, 8, 12 and 15-20 have been amended and claims 7 and 14 have been cancelled. Accordingly, claims 1-6, 8-13, and 15-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Newly amended claim 5 is unclear to the examiner. It is unclear how a format of the emblem is displayed without disabling the location system when the state of the location system is disabled, “determining a display format of the emblem as a format without disabling the location system when the state of the location system is a disabled state”. How is the method able to display the emblem without disabling the location system when the location 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 8, and 15, the claims recite “obtaining current information of a navigational terminal” which is a mere collection of information that can be done mentally.  The claims also recite “drawing” and “displaying” the emblem, which can be done by hand as a result of the collecting of the information. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, “obtaining current information” in the context of the claim encompasses the user collecting information regarding the state of the location system, the driving speed of the vehicle, and the driving location. Similarly, the step of “drawing” and “displaying” an emblem “in the context of the claim encompasses the user drawing a symbol on a map and presenting such a drawing. If a 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, amended claims 1, 8, and 15 recite “displaying the emblem” and “wherein drawing and displaying the emblem comprises: obtaining a preset basic model, inserting a direction sign at a preset position of the preset basic model, and filling in the driving speed in the preset speed editing area of the preset basic model”. The limitations added in amended claims 1, 8, and 15 merely recites how the speed is drawn on the emblem and how the emblem is displayed.  These limitations are insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception  Yong Jae Yang US20070171093 A1 in para 0008 “A map may be displayed based upon the vehicle location information, and the icon may be displayed over the map”. Furthermore, the steps of how the speed is drawn on the emblem and how the emblem is displayed is taught in Yong Jae Yang (see Figs 3 and 4, para 0016). Accordingly, the step of displaying an icon (i.e. an emblem) and how it is displayed on a map is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yong Jae Jang US20070171093 A1 (henceforth Jang) in view of Junyoung Jang US20100020169A1

Regarding claim 1,
Yang discloses:
A method for displaying an emblem on a display of a navigation device comprising a processing unit and a memory
(In para 0003, “generation of an icon on a navigation system” and in para 0005, “navigation systems, typically provide mapping and other travel information via a navigation screen.” An icon (i.e. an emblem) is displayed on a navigation device. The navigation device comprises a processing unit and a memory (Fig. 2, and para 0021).)
 comprising: obtaining current information of a navigation terminal of a vehicle, wherein, the current information comprises a state of a location system of the vehicle, a driving speed of the vehicle and a driving location of the vehicle, wherein the state of the location system comprises an enabled state or a disabled state; (In para 0006, “a strength of a signal indicative of vehicle location information is measured, a road speed limit is determined based upon the vehicle location information, and vehicle speed information is received. Indicators are selected based upon the strength of the signal, the road speed limit, and the vehicle speed information, an icon is generated based upon the 

Furthermore, the state of the location system comprises an enabled state or a disabled state. In para 0023, “The receiving unit 21 provides information regarding the signal strength (or receiving state) of received signals. Signal strengths, or indications of signal strengths (such as "no signal," "weak signal," "strong signal," or another indication) are also transmitted to the controller 22”. Current information includes the state of the location system comprising a “no signal” state (i.e. a disabled state), and a “weak signal” or “strong signal”, which represents an enabled state.)
drawing an emblem when the state of the location system indicates an enabled state, and displaying the emblem at the driving location.

wherein drawing an emblem when the state of the location system indicates an enabled state, and displaying the emblem at the driving location comprises the method, executed by the processor of:
obtaining a preset basic model of the emblem from the memory
(In para 0016, “FIG. 3 illustrates several example indicators and icons capable of being selected and displayed by the information terminal of FIG. 2.” The icon (i.e. the emblem) is obtained from the memory (para 0035, “the controller 22 selects an indicator corresponding to the changed condition from the memory 24”). Furthermore in para 0027, “Depending upon the state of this information, or of the state of certain information in relation to other information, an icon is generated based upon the selection of several indicators. For example, although the overall icon does not change in shape, the three indicators which comprise the icon vary based upon the information.” The overall icon (i.e. the preset basic model) does not change in shape but the three indicators change depending upon received current information, and therefore, a preset basic model is obtained.)
 inserting a direction sign at a preset position of the preset basic model according to a driving direction; (Fig. 3 and 4 shows the preset basic models with a direction sign indicated as an arrow, where the arrow points to the driving direction.)
 filling the driving speed in a preset speed editing area of the preset basic model.
(In para 0028, “the icon 300 that represents the vehicle is composed of an internal shape indicator 301, an internal color indicator 302 filling internal shape indicator 301, and a colored circle indicator 302 circumscribing the internal shape indicator 301. The color of the circumscribed colored circle indicator 302 is based upon the signal strength of the received signals, and the color of the internal color indicator 302 is based upon whether the vehicle speed exceeds the current road speed limit. Furthermore, the shape of internal shape indicator 301 is determined, for example as a triangle shape or an arrow shape, based upon the current road speed limit.” The preset basic model (i.e. an arrow shape) is filled based on the driving speed exceeding the current road speed limit, as shown in Fig. 3.) 

Yang teaches drawing an emblem based on the driving speed (para 0028) but it does not teach drawing an emblem with the driving speed drawn thereon. However, Junyoung Jang teaches:
drawing the emblem with the driving speed drawn thereon


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Junyoung Jang to include drawing an emblem with the driving speed drawn thereon in order for a vehicle occupant to sensuously grasp the degree of change in the current state value (i.e. the speed) by visual recognition and improve the legibility of the speed by visual recognition of the digital display (Fig. 5, Junyoung Jang). 

	Regarding claim 2,
Yang discloses:
determining a display format of the emblem according to the driving speed; and drawing the emblem according to the display format, and displaying the emblem at the driving location.
(Determining a display format of the emblem according to the driving speed is shown in Fig. 3. Fig. 3 shows the emblem being drawn further based on a vehicle 

Regarding claim 3,
Yang discloses:
determining the display format of the emblem according to the driving speed comprises: determining the display format of the emblem as an over-speeding driving format when the driving speed is greater than a preset speed threshold; and determining the display format of the emblem as a navigation format when the driving speed is lower than or equal to the preset speed threshold.
(Fig. 3 shows the different display formats of the emblem according to the driving speed. In para 0007, “the vehicle speed information may be compared to the road speed limit, and selecting the indicators may further include selecting a first vehicle speed indicator if the vehicle speed information exceeds the road speed limit, and selecting a second vehicle speed indicator if the vehicle speed information is below the road speed limit. The first vehicle speed indicator may be a first color inner shape indicator, and the second vehicle speed indicator may be a second color inner shape indicator.” The display format of the emblem changes based on the vehicle’s speed compared to the road speed limit. Fig. 3 shows the different emblems that are chosen when the driving speed is greater or lower than a speed threshold (i.e. the road speed limit).)
	

Jang and Junyoung Jang discloses:
wherein drawing the emblem with the driving speed drawn thereon according to the display format, and displaying the emblem at the driving location comprises: drawing the emblem with the driving speed drawn thereon according to the over-speeding driving format when the display format is the over-speeding driving format; 
(Junyoung Jang discloses drawing the emblem with the driving speed drawn thereon (Fig. 6) and Yang teaches drawing the emblem with the driving speed drawn thereon according to the over-speeding format when the display format is the over-speeding driving format. Fig. 3 shows the different display formats of the emblem according to the driving speed. In para 0007, “the vehicle speed information may be compared to the road speed limit, and selecting the indicators may further include selecting a first vehicle speed indicator if the vehicle speed information exceeds the road speed limit, and selecting a second vehicle speed indicator if the vehicle speed information is below the road speed limit. The first vehicle speed indicator may be a first color inner shape indicator, and the second vehicle speed indicator may be a second color inner shape indicator.” The display format of the emblem changes based on the vehicle’s speed compared to the road speed limit which includes the driving speed when it is greater than the road speed limit (i.e. over-speeding driving format). Fig. 3 

Jang further discloses:
displaying the emblem at the driving location in a preset animation way
(In para 0028, “The color of the circumscribed colored circle indicator 302 is based upon the signal strength of the received signals, and the color of the internal color indicator 302 is based upon whether the vehicle speed exceeds the current road speed limit. Furthermore, the shape of internal shape indicator 301 is determined, for example as a triangle shape or an arrow shape, based upon the current road speed limit.” The emblem is displayed at the driving location (Fig. 4, para 0032) and it is displayed in a preset animation way since the color of the emblem changes based upon signal strength and vehicle speed.)

Regarding claim 6,
Yang discloses:
wherein the driving speed is determined by acts of: obtaining a first position of the navigation terminal at a first time point and a second position of the navigation terminal at a second time point; determining a driving distance according to coordinates of the first position and the second position, determining a time difference between the first time point and the second time point; and determining the driving speed based on a ratio of the driving distance to the time difference.
(In para 0032, “The controller 22 selects an indicator corresponding to a current condition among the indicators stored in the memory 24, based upon conditions such as the strength of the signal at receiving unit 21, a vehicle speed (which may be calculated by measuring a location displacement or change in an elapsed period of time),” The vehicle speed is calculated by measuring a location displacement (i.e. a driving distance according to coordinates of a first and a second position) and a change in an elapsed period of time (i.e. a time difference between two points). Since speed is a distance over time, then the driving speed is based on the ratio of the driving distance to the time difference.)

Regarding claim 8,
Yang and Junyoung Jang discloses the same limitations recited above in claim 1. 

Regarding claim 9,
Yang and Junyoung Jang discloses the same limitations recited above in claim 2. 

Regarding claim 10,
Yang and Junyoung Jang discloses the same limitations recited above in claim 3. 

Regarding claim 11,
Yang and Junyoung Jang discloses the same limitations recited above in claim 4. 

Regarding claim 13,
Yang and Junyoung Jang discloses the same limitations recited above in claim 6. 


Regarding claim 15,
Yang and Junyoung Jang discloses the same limitations recited above in claim 1. 

Regarding claim 16,
Yang and Junyoung Jang discloses the same limitations recited above in claim 2. 

Regarding claim 17,
Yang and Junyoung Jang discloses the same limitations recited above in claim 3. 

Regarding claim 18,
Yang and Junyoung Jang discloses the same limitations recited above in claim 4. 

Regarding claim 20,
Yang and Junyoung Jang discloses the same limitations recited above in claim 6. 


Claim 5, 12, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jang and Junyoung Jang in view of Figueroa US20090234582 A1.

Regarding claim 5,
Yang and Junyoung Jang disclose the claim limitations as recited above in claim 1. Yang does not disclose determining a display format of the emblem as a format without disabling the location system when the state of the location system is a disabled state; drawing the emblem according to the format without disabling the location system, and displaying the emblem at the driving location.
Figueroa teaches:
determining a display format of the emblem as a format without disabling the location system when the state of the location system is a disabled state; drawing the emblem according to the format without disabling the location system, and displaying the emblem at the driving location. 
(In para 0005, “The processor may be further configured to recognize a dropped signal condition in which no operational signal is detected from the GPS system, and to identify a last position of the vehicle corresponding to a time of the dropped signal condition. The processor may be further configured to retrieve On-Board Diagnostics (OBD) data from an on-board diagnostics system of the vehicle corresponding with a movement of the vehicle. The computing navigation device may further include a kinematic module configured to calculate a calculated position of the vehicle based on the last position and the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Figueroa to include determining a display format of the emblem as a format without disabling the location system when the state of the location system is a disabled state; drawing the emblem according to the format without disabling the location system, and displaying the emblem at the driving location. In para 0003 of Figueroa, “A problem sometimes arises when one or more of the signals from the GNSS are dropped. This may happen, for example, if the vehicle goes into a tunnel, or travels adjacent one or more tall buildings, thereby blocking the signal(s) from reaching the receiver. As a result, erroneous display of the position of the vehicle on the map may occur, causing the user to become lost, confused, or miss a turn.” It is beneficial to incorporate the teachings of Figueroa in order to make the driver of the vehicle aware of their 

Regarding claim 12,
Yang, Junyoung Jang and Figueroa disclose the same limitations recited above in claim 5. 

Regarding claim 19,
Yang, Junyoung Jang and Figueroa disclose the same limitations recited above in claim 5. 

Response to Arguments
Applicant’s arguments, see page 10, filed 01/27/2021, with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.  
In page 10 of the remarks, the applicant discloses that “the step of drawing the emblem is further recited as a "method, executed by the processor, of obtaining a preset basic model of the emblem from the memory." Thus, the claims recite a combination of additional elements that integrate the abstract idea into a practical application. The claims as a whole recite additional elements that provide an improved navigation display to a user based on information received by a navigation device, thus providing an improved user interface for the navigation device. “The examiner respectfully disagrees. The manner in which the speed is presented on the emblem (i.e. how the speed is 

Applicant's arguments, see pages 10-13, filed 01/27/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive.

The applicant recites that neither Yong Jae Jang and Junyoung Jang nor the combination thereof teaches or suggest the limitation of “drawing the emblem comprising the driving speed, and displaying the emblem in the display format at the driving location”. The applicant discloses that “Junyoung Jang at most discloses displaying the speed information, but does not disclose displaying the emblem comprising the driving speed at the driving location. The emblem cannot be considered as the speed information.” The examiner respectfully disagrees. 

See Fig. 5 and para 0048, “Next, FIG. 5 is an overview of a displaying screen illustrating another example of displaying movement information of vehicles on the display unit 160. In this example, the controller 140 displays the speeds of the respective vehicles 10 to 60 within the graphic elements corresponding to the different vehicles and displays the distances between my vehicle 10 and the respective vehicles 20 to 60 outside the the controller 140 determines whether or not there is a traffic lane and sets a direction by analyzing a road type and movement information such as a position and route of each vehicle, and displays the information on the screen of the display unit 160, thus significantly improving the identity of a driver.”


    PNG
    media_image1.png
    582
    590
    media_image1.png
    Greyscale

Fig. 5 shows an overview of the display screen that displays movement information of vehicles on the display unit 160 (i.e. including the driver’s vehicle 10). The applicant 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669